Citation Nr: 0030426	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  96-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post septorhinoplasty.

2.  Entitlement to a compensable evaluation for postoperative 
left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from December 1953 to 
October 1964.

The current appeal arose from an August 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  

The RO, in pertinent part, granted entitlement to an 
increased (compensable) evaluation of 10 percent for status 
post rhinoplasty effective August 24, 1990, a temporary total 
convalescence evaluation from December 30, 1991 to February 
28, 1992 with reinstatement of the 10 percent evaluation 
effective March 1, 1992; and denied entitlement to an 
increased (compensable) evaluation for postoperative left 
varicocele.

In September 1997, after adjudicating other issues then 
pending on appeal, the Board of Veterans' Appeals (Board) 
remanded the claims of entitlement to increased evaluations 
for status post septorhinoplasty and postoperative left 
varicocele to the RO for further development and adjudicative 
actions.

In August 2000 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Prior and subsequent to October 7, 1996 status post-
septorhinoplasty was productive of disablement compatible 
with not more than moderate impairment with discharge or 
crusting or scabbing, infrequent headaches.

2.  Prior and subsequent to October 7, 1996 status post-
septorhinoplasty was not productive of severe impairment with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.

3.  From October 7, 1996 status post-septorhinoplasty has 
been productive of disablement compatible with not more than 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.

4.  From October 7, 1996 status post-septorhinoplasty has not 
been productive of three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

5.  No clinical objective evidence of residuals of a 
varicocelectomy were shown prior or subsequent to February 
17, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post septorhinoplasty have not been mat.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 
4.20, 4.97, Diagnostic Code 6513 (effective prior to October 
7, 1996);  38 C.F.R. § 4.97; Diagnostic Code 6513; 61 Fed. 
Reg. 46720-46731 (Sept. 5, 1996) (effective October 7, 1996).

2.  The criteria for an increased (compensable) evaluation 
for postoperative left varicocele have not been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.20, 4.115a, 
Diagnostic Code 7523 (effective prior to February 17, 1994);  
38 C.F.R. § 4.115b, Diagnostic Code 7523; 59 Fed. Reg. 2523-
2529 (Jan. 18, 1994) (effective February 17, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that in 
February 1955 the veteran underwent surgery for a left 
varicocele.  

In September 1958 he sustained a compound, comminuted 
fracture of nasal bones, anterior ethmoid, artery on left 
torn, with bones displaced and depressed, after being 
involved in a fight.  He was hospitalized for reduction of 
fracture of nasal bones.

An October 1986 VA medical examination report shows the nasal 
septum was midline.  The nasal bridge was in normal 
alignment.  There was no interference with passage of air 
through the nares.  The external genitalia and prostate were 
totally normal.  The pertinent examination diagnosis was 
asymptomatic healed nasal fracture.  No clinical finding or 
diagnosis referable to a left varicocele was entered.

In October 1987 the RO granted entitlement to service 
connection for postoperative left varicocele and residuals of 
a fracture of nasal bones, each assigned a noncompensable 
evaluation.

Associated with the claims file was a substantial quantity of 
VA medical records referable to treatment of the veteran 
during recent years.  These records include an August 24, 
1990 VA ear, nose, and throat clinic report.  It was noted 
that the veteran had had a previous septorhinoplasty 
secondary to a nasal fracture in September 1984.  Currently 
he was having recurrent episodes of left sided facial pain 
and swelling.  He also had increased rhinorrhea.  On 
examination the right nares was open, but the left was 
stenotic.  There was no maxilla or frontal tenderness.

The veteran was hospitalized by VA from December 30, 1991 to 
January 3, 1992.  The admission diagnosis was chronic 
sinusitis and nasal polyposis.  He underwent bilateral 
endoscopic ethmoidectomies, left sphenoidotomy, and bilateral 
nasal antral windows.  

The veteran submitted a reopened claim of entitlement to 
increased compensation benefits for the disabilities at issue 
in February 1992.

VA conducted a medical examination of the veteran in August 
1993.  He reported a history of having been hit with a beer 
bottle resulting in a broken nose in 1957.  He reported 
having undergone surgery then, and again more recently.  He 
complained of inability to breathe through his nose well at 
night, with interference with sleep.  He reported having 
undergone a left varicocelectomy.  

On examination there was no deformity of the external nose or 
deviation of the nasal septum.  There was some impairment of 
air flow through the left nostril.  There was no rhinorrhea.  
There was no post nasal discharge.  Examination of the 
genitourinary system disclosed normal male genitalia.  The 
testicles were of normal size and consistency.  There were no 
varicoceles.  The pertinent examination diagnoses were 
postoperative status septorhinoplasty times two with 
persistent subjective complaints, and minimal ethmoid 
sinusitis on July 7, 1993, but not seen on August 11. 1993; 
and postoperative status left varicocelectomy with no 
objective residual at this time.

Subsequent to the previous remand of the case to the RO for 
further development, additional VA treatment reports 
including references to variously diagnosed nasal 
symptomatology in previous years were associated with the 
claims file.

VA conducted a medical examination of the veteran in June 
1997.  On examination the nasal septum appeared midline.  
However, due to crenellation there was mild obstruction of 
25% to air flow through the left nares, and there was full 
flow through the right.  The anterior sinuses were non-tender 
to pressure in the frontal and maxillary antral areas.  On 
genitourinary examination there did not appear to be a 
recurrence of the varicocele.  The pertinent examination 
diagnoses were postoperative status varicocele removal, and 
nasal septal rhinoplasties with partial obstruction residuum 
to air flow, left nares as noted.  X-rays were noted to show 
an old nasal bone fracture.  It was also noted that had been 
prior bilateral maxillary sinus, an ethmoid sinus surgery.  
There had also been a partial right nasal turbinate 
resection.


An official respiratory examination of the veteran for VA 
compensation purposes was conducted in December 1998.  The 
examiner noted that the claims file and records had been made 
available.  The veteran complained of having trouble 
breathing through the nose, through the left side of the nose 
especially.  He was reported to chew tobacco.  

On examination there was 60%-70% of obstruction in the right 
nose, and 80%-85% obstruction in the left nose.  No sinusitis 
was involved.  There was some deflection of the septum, sort 
of a spurred and mottled septum from previous surgery.  He 
still had some anterior deflection anteriorly on the left and 
this sat over and was what caused the left side of the nose 
with some collapse.  The examination diagnosis was status 
post septorhinoplasty, residuals of trouble breathing due to 
anterior deflection of the septum on the left.

An official examination of the veteran for VA compensation 
purposes was conducted in December 1998.  He reported current 
employment as a mechanic.  With all the bending over and 
squatting he needed to do, he stated it was uncomfortable 
when the scrotum touched his pants.  He was noted to have had 
a varicocelectomy by VA in 1993.  On examination the penis 
was without lesions or discharge.  The testes were descended 
bilaterally.  There were two spermatoceles palpable on the 
head of the left epididymis.  On the left side there was some 
thickening that was not clear.  The examiner recorded it may 
represent a subclinical varicocele.  The examination findings 
were scrotal pain likely secondary to recurrence of right 
spermatoceles, and possible subclinical left varicocele.  A 
scrotal ultrasound was recommended.  

A January 1999 follow-up examination report shows the veteran 
had a scrotal ultrasound.  The study confirmed the clinical 
finding of persistent spermatoceles bilaterally.  The 
examiner recorded it was possible that the veteran's pain was 
a consequence of these spermatoceles.  There was no evidence 
of a varicocele on the scrotal ultrasound.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residuals conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and their attendant circumstances, and 
the requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

The Board notes that the VA Schedule for Rating Disabilities 
that addresses disabilities of The Respiratory System was 
changed October 7, 1996, 61 Fed. Reg. 46720, and The 
Genitourinary System was changed February 17, 1994, 59 Fed. 
Reg. 2523.  Thus, the regulatory criteria governing the 
evaluations of the appellant's nasal and genitourinary 
disabilities changed while his claims were pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, evaluations of chronic 
maxillary sinusitis ranged from noncompensable to 50 percent.  
A noncompensable evaluation was assigned for X-ray 
manifestations only, with symptoms mild or occasional.  

A 10 percent evaluation was assigned when moderate, with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent evaluation was assigned when severe, with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent evaluation was assigned when 
postoperative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated curettage, or severe symptoms after 
repeated operations.  38 C.F.R. § 4.97; Diagnostic Code 6513 
(prior to October 7, 1996).

Under the current regulations, evaluations range from 0% to 
50 percent.  A noncompensable evaluation may be assigned for 
chronic maxillary sinusitis when detected by X-ray only.  

A 10 percent evaluation may be assigned for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 30 percent evaluation may be assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent evaluation may be assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97; Diagnostic Code 6513 
(effective October 7, 1996).

Under the previous and current regulations, a varicocele is 
rated by analogy to complete atrophy of one or both testes 
under diagnostic code 7523.  A noncompensable evaluation may 
be assigned for complete atrophy of one testis.  

A 20 percent evaluation may be assigned for complete atrophy 
of both testes.  38 C.F.R. § 4.115a or 4.115b; Diagnostic 
Code 7523 (effective prior and subsequent to February 17, 
1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).



Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C.A. § 5107, to eliminate the well-grounded claim 
requirement.  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  The Secretary shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim without 
providing assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000), to be codified at 
38 U.S.C.A. § 5107(a).

However, on November 9, 2000, the President signed H.R. 4864, 
Public Law 106-475 Veterans Claims Assistance Act of 2000 
(November 9, 2000; 114 Stat. 2096), to be codified at 
38 U.S.C.A. § 5103(a).  This law eliminates the well-grounded 
requirement and amplifies the duty to notify and assist.  Its 
enactment, together with that of S. 1402 repeals the "McCain 
Amendment."

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary made decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  Id.


Analysis

As the Board noted earlier, the case was remanded to the RO 
in 1997 for further development of the evidentiary record for 
the express purpose of assisting the veteran.  This is 
consistent with the duty to assist as elaborated upon in the 
new law briefly cited above.  The Board is satisfied that 
such duty to assist the veteran in this regard has been 
satisfied.  

The veteran was given the opportunity to identify and submit 
additional evidence.  He identified additional records 
reported as medical treatment reports.  The RO secured the 
additional treatment reports which were associated with the 
claims file.  Also, per the directive of the Board, the 
veteran was afforded the benefit of contemporaneous 
comprehensive examinations of the disabilities at issue.  The 
Board is unaware of any additional evidence which has not 
already been requested and/or obtained.

Status post left varicocelectomy

Addressing the veteran's claim for an compensable evaluation 
for a varicocele, the Board notes that the clinical history 
shows the veteran had surgery for removal of a left 
varicocele several years prior.  The VA examinations 
conducted in connection with the current appeal have shown no 
recurrence of such left varicocele.  Special scrotal 
ultrasound disclosed that the etiology of his genitourinary 
pain are two spermatoceles for which service connection has 
not been granted.  Such testing has also determined that no 
varicocele is present.

The examiners have specifically reported that the veteran no 
longer has a varicocele.  There exists no basis upon which to 
predicate assignment of a compensable evaluation under the 
pertinent regulatory criteria.  The Board notes that the RO 
has rated the status postoperative varicocele as 
noncompensable by analogy to complete atrophy of one testis 
under diagnostic code 7523.  The next and maximum evaluation 
of 20 percent may not be assigned as the veteran does not 
have complete atrophy of both testes due to a service-
connected disability.  

The criteria both prior to and subsequent to the overall 
revisions effective February 17, 1994, did not change with 
respect to rating the veteran's service-connected status post 
left varicocelectomy.  No question has been presented as to 
which of two evaluations would more properly classify the 
severity of the veteran's genitourinary disability.  
38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 51 (1990).


Status post septorhinoplasty

The Board's review of the evidentiary record discloses that 
no evidentiary basis has been presented upon which to 
predicate assignment of an evaluation in excess of 10 percent 
for the veteran's previous septorhinoplasty.  The RO has 
rated the status post septorhinoplasty by analogy to chronic 
maxillary sinusitis.  The periods of time in question are 
prior and subsequent to the veteran's inpatient care in late 
1991 and early 1992 at which time he underwent nasal surgery, 
for which a temporary total evaluation based on convalescence 
was assigned from December 30, 1991 to February 28, 1991.

In other words, the previous criteria effective prior to 
October 7, 1996, which may also be applied subsequent to this 
date, provided that for the next higher evaluation of 30 
percent, the evidentiary record had to show severe chronic 
maxillary sinusitis productive of frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  The October 24, 
1990 VA outpatient treatment report merely reported recurrent 
episodes of left sided facial pain and swelling.  

The August 1993 VA examination disclosed complaints of 
drainage and difficulty breathing at night.  Impairment of 
air flow through the left nostril was 50 percent.  The 
December 1998 official examination for VA compensation 
purposes, while disclosing 60%-70% of obstruction in the 
right nose, and 80%-85% obstruction in the left nose, 
disclosed there was no sinusitis involved.  Also, there was 
some anterior deflection of the septum.  The above clinical 
findings do not reflect or equate to severe disablement as 
contemplated in the pertinent governing criteria.


Application of the new criteria which can not be applied 
prior to the effective date, see DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McKay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997); October 7, 1996, 
similarly do not provide a basis for assignment of the next 
higher evaluation of 30 percent.  These criteria require 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged  (lasting four to six weeks) of 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  As the Board noted 
earlier, the 1998 official respiratory examination disclosed 
that sinusitis was not involved in the obstruction of the 
nose.  

Application of the revised criteria effective from October 7, 
1996, provides no basis upon which to predicate assignment of 
an evaluation in excess of 10 percent for the veteran's 
status post septorhinoplasty.  No question has been presented 
as to which of two evaluations would more properly classify 
the severity of the veteran's status post septorhinoplasty.  
38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 51 (1990).

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.



In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation and 
obviously considered them, but did not grant increased 
evaluations on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability to be 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  More specifically, 
the nasal and genitourinary disabilities have not been shown 
to markedly interfere with his employment as a mechanic, or 
to have required frequent inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
nasal and genitourinary disabilities.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post septorhinoplasty is denied.

Entitlement to an increased (compensable) evaluation for 
postoperative left varicocele is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 15 -


- 1 -


